Case 1:16-cv-02611-RBJ Document 50-1 Filed 06/22/20 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 16-cv-02611-RBJ

PATRICK HOGAN, Individually and on Behalf
All Others Similarly Situated,

                Plaintiffs,
v.

PILGRIM’S PRIDE CORPORATION,
WILLIAM W. LOVETTE, individually, and
FABIO SANDRI, individually,

                Defendants.

ORDER RE: UNOPPOSED MOTION FOR EXTENSION OF TIME FOR DEFENDANTS
      TO RESPOND TO SECOND AMENDED CLASS ACTION COMPLAINT
_____________________________________________________________________________

         This matter is before the Court on Defendants Pilgrim’s Pride Corporation, William W.

Lovette, and Fabio Sandri’s Unopposed Motion for Extension of Time for Defendants to

Respond to Second Amended Class Action Complaint. The Court, having reviewed the Motion,

the record in this case, and being otherwise fully advised, GRANTS the Motion. Defendants

shall have through and including June 26, 2020, to file their letter with the Court concerning their

anticipated motion to dismiss in accordance with the Court’s Practice Standards and June 17,

2020 Minute Order (ECF No. 49), or to otherwise respond to the Second Amended Complaint as

permitted under the Federal Rules and the Court’s Practice Standards.

         DATED: June ___, 2020.
                                              BY THE COURT:

                                              ______________________________________
                                              R. Brooke Jackson
                                              United States District Judge


111551871.1
